Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FUEL CELL VEHICLE WITH A WATER SYSTEM
Examiner: Adam Arciero	SN: 16/939,596	Art Unit: 1727          January 25, 2022 

DETAILED ACTION
Applicant’s response filed on January 05, 2020 has been received.  Claims 1-20 are currently pending.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Roelofs on January 21, 2022.


Independent Claim 1 is amended to replace the word “configured” with “programmed” on line 11. 
Claim 1 now reads: “A vehicle, comprising: 
at least one fuel cell stack, the at least one fuel cell stack operable to generate electrical energy and water; 
a water reservoir housed higher than the at least one fuel cell stack, the water reservoir operable to store water; 
a first water pump, the first water pump operable to pump water from the at least one fuel cell stack into the water reservoir against gravity; 
a second water pump, the second water pump operable to dispense water from the water reservoir under assistance from gravitational potential energy of water in the water reservoir; and 
a control module, the control module programmed to operate the second water pump on an on-demand basis, and operate the first water pump on a time-selective basis.” (Emphasis added for Examiner’s amendments).

	Independent Claim 7 is amended to replace the word “configured” with “programmed” on line 13. 
Claim 7 now reads: “A vehicle, comprising: 
at least one fuel cell stack, the at least one fuel cell stack operable to generate electrical energy and water; 

a water reservoir housed higher than the at least one fuel cell stack, the water reservoir operable to store water; 
a first water pump, the first water pump operable to pump water from the at least one fuel cell stack into the water reservoir against gravity using electrical energy from the at least one battery; 
a second water pump, the second water pump operable to dispense water from the water reservoir under assistance from gravitational potential energy of water in the water reservoir using electrical energy from the at least one battery; and 
a control module, the control module programmed to operate the second water pump on an on-demand basis, and operate the first water pump on a time-selective basis to inhibit electrical energy levels in the at least one battery from becoming too low.” (Emphasis added for Examiner’s amendments).

Dependent Claim 8 is amended to replace the word “configured” with “programmed” on line 2. 
Dependent claim 8 now reads: “The vehicle of claim 7, wherein the control module is programmed to operate the first water pump in response to sufficient electrical energy levels in the at least one battery for the first water pump to pump water from the at least one fuel cell stack into the water reservoir.” (Emphasis added for Examiner’s amendments).

Independent Claim 14 is amended to replace the word “configured” with “programmed” on line 18. 
Independent claim 14 now reads: “A vehicle, comprising: 
a drivetrain, the drivetrain including at least one wheel; 
at least one fuel cell stack, the at least one fuel cell stack operable to generate electrical energy and water; 
at least one motor, the at least one motor operable to power the at least one wheel using electrical energy from the at least one fuel cell stack, and generate electrical energy using the at least one wheel, and consequently retard the at least one wheel; 
at least one battery, the at least one battery operable to store electrical energy from any combination of the at least one fuel cell stack and the at least one motor; 
a water reservoir housed higher than the at least one fuel cell stack, the water reservoir operable to store water; 
a first water pump, the first water pump operable to pump water from the at least one fuel cell stack into the water reservoir against gravity using electrical energy from the at least one battery; 
a second water pump, the second water pump operable to dispense water from the water reservoir under assistance from gravitational potential energy of water in the water reservoir using electrical energy from the at least one battery; and 
programmed to: 
operate the second water pump on an on-demand basis; 
identify sufficient electrical energy levels in the at least one battery for the first water pump to pump water from the at least one fuel cell stack into the water reservoir; and 
operate the first water pump in response to sufficient electrical energy levels in the at least one battery.” (Emphasis added for Examiner’s Amendments). 

Dependent claim 15 is amended to delete the words “high electrical energy from the at least one fuel cell stack” on lines 4-5.
Dependent claim 15 now reads: “The vehicle of claim 14, wherein identifying sufficient electrical energy levels in the at least one battery includes identifying any combination of user inputs requesting braking, user inputs requesting navigation associated with demands to retard the at least one wheel, electrical energy from the at least one motor and surplus electrical energy from the at least one fuel cell stack for the at least one motor to power the at least one wheel.”

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC 112(b) on claims 4 and 15 have been 

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Suematsu et al., Takashi et al., and Salvador et al. on claims 1, 4-8, 11-15 and 19-20 are withdrawn because Applicant’s arguments are persuasive.

 The claim rejections under 35 USC 103(a) as being unpatentable over Suematsu et al., Takashi et al., Salvador et al. and Asai et al. on claims 2-3, 9-10 and 16-18 are withdrawn because Applicant’s arguments are persuasive.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, Suematsu et al., Takashi et al., Salvador et al., Asai et al., and Kwon et al. (US 2019/0181463 A1), do not specifically disclose, teach, or fairly suggest the claimed vehicles. Kwon et al. teaches of a fuel cell vehicle, comprising a water reservoir housed higher than the fuel cell stack (Fig. 1 and paragraph [0033]). The prior arts do not specifically disclose, teach or fairly suggest the vehicle, comprising: a control module, programmed to operate the claimed second water pump on an on-demand basis and operate the claimed first water pump on a time-selective basis (Claim 1); and the vehicle, comprising a control module, programmed to operate the claimed second water pump on an on-demand basis and operate the claimed first water pump on a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727